Buchanan, J.
Plaintiffs sue as endorsers, upon a promissory note made by defendant, payable to the order of W. A. Lacy.
The defence is, that the consideration of the note has failed: that it was given for the price of a slave woman, who is affected with a redhibitory malady; and that plaintiffs, when they became holders of the note, were notified of the want of consideration of the same.
The evidence is, that the note in question was transferred by endorsement and delivery to an agent of plaintiffs, for their account, in settlement of a debt due plaintiffs by the payee of the note; that the agent was informed by payee, at the time of the transfer of the note, that its consideration was the sale of a slave, and that the agent was fully cognizant of the fact of the slave being unsound.
These facts are established by the testimony of the agent himself. He declares, that he enquired of the payee of the note, in the conversation which took place at the time of the transfer, whether he had sold Martha as a sound negro ; and he answered that he had. The witness thereupon expressed some astonishment, because he did not regard her as sound. And from other parts of this witness’s testimony it is seen that he had peculiar opportunities of knowing the condition of the slave in question.
We are of opinion, that the notice thus brought home to the agent, of the failure of consideration of the note, was notice to the principals, plaintiffs herein. Story on Agency, 140, 451; Kemp v. Rowley, 2 An. 319. See also Lupin v. Clifton, 17 La. 158, and Maurin v. Chambers, 16 La. 210.
Judgment affirmed, with costs.
Land, J., recused himself in this case, having been of counsel.